I concur. In order to maintain the contention of the respondent it would be necessary to hold that when the franchise granted to Kays was assigned to the Los Angeles Railway Company the effect was, that thereupon there became affixed to the franchises of all the connecting lines then operated and owned by the Los Angeles Railway Company a new condition or covenant running with the property, and binding upon all subsequent assignees of such connecting lines, whereby the persons operating them would be obliged to give and receive transfers to and from the Kays line. The new condition would be a qualification or limitation upon the estate of the Los Angeles Railway Company in its connecting lines, and of every subsequent holder thereof. It would be attached to the estate, and be thereafter inseparable from it. The language of the sixth clause quoted in the main opinion will not bear this construction. It does not require that the person operating the connecting lines shall have any estate therein, but merely that he be operating *Page 266 
the same. It manifestly imports a mere personal covenant to be temporary to the extent that it shall be obligatory only while the respective lines are operated by the same person or corporation, and to cease as soon as the joint operation ceases.
It should be added that there is nothing in the case requiring a decision on the question whether or not the person operating the Ninth-Street line is still obliged to give and receive transfers to and from the Mateo-Street and Santa Fe-Avenue line which is mentioned in the sixth clause, nor whether or not a like burden rests upon the holder of the last-named line, although it may be held by a person or corporation not operating the Ninth-Street part of the line.